On Petition for Rehearing
By the Court,
Ducker, J.
The petition for rehearing filed by respondents has been given careful attention. It discusses questions that were duly considered and disposed of in the opinion of the court. As we are convinced, after further research and reflection, that these questions were correctly determined, we are impelled to deny the petition.
In the petition our attention has been directed to a certain unguarded statement made in the opinion which we desire to correct. In the course of the discussion of the questions raised, the writer of the opinion referred to an action commenced in the district court to vacate and set aside an order of the commission, as an appeal. That this was an inadvertent expression is apparent from other parts of the opinion, but we desire to expressly correct it, so that no erroneous conclusion might arise from a consideration of the decision. The action commenced in the district court is not an appeal, though it is in some sense a review, for the statute clearly contemplates a consideration by the trial court of the evidence offered upon the hearing before the commission. Section 26 of the act of 1911 (chapter 162) making the railroad commission of Nevada-ex officio a public service commission. See, also, section 33 of the act of 1919 (chapter 109) defining public utilities, etc. The opinion is therefore corrected in this respect.
Rehearing in the above-entitled matter is hereby denied.